DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments

Applicant’s arguments, see pages 6-17, filed 7/27/2022, with respect to claims 1-7 have been fully considered and are found persuasive.  The 35 U.S.C.101 rejection of claims 1-7 has been withdrawn. 
Applicant’s arguments, see pages 17-20, filed 7/27/2022, with respect to claims 1-7 have been fully considered and are found persuasive.  The 35 U.S.C.102(a1) rejection of claims 1-7 has been withdrawn. 

Allowable Subject Matter

Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant response file 7/27/2022 ,to the Office Action mailed 6/17/2022, was received and reviewed. Applicant claims an execution method for a deep neural network, the execution method comprising: obtaining, during deep neural network inference, a binary intermediate feature map in binary representation by converting, using a first transformation module, a floating-point or fixed-point value of an intermediate feature map into a binary vector having a number of elements equal to a number of bits used to represent the floating- point or fixed-point value; generating a compressed feature map by compressing the binary intermediate feature map using a nonlinear dimensionality reduction layer; storing the compressed feature map into memory; reconstructing the binary intermediate feature map by decompressing the compressed feature map read from the memory using a reconstruction layer corresponding to the nonlinear dimensionality reduction layer; and converting the reconstructed binary intermediate feature map into an intermediate feature map having a floating-point or fixed-point value using a second transformation module. Applicant argues on pages 17-20 of the response dated 7/27/2022, that the cited prior art of record of Deng et al., fails to teach the claimed combination of features of claim 1 as amended. Examiner agrees. The cited prior art of record alone or in combination fails to fairly teach or disclose the claimed combination of feature. Therefore, claims 1-7 are deemed allowable over cited prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658